The substitute specification filed on 1 March 2021 has been reviewed, found acceptable and has replaced the original specification.
The substitute specification is replete with grammatical errors too numerous to mention specifically. The specification should be revised carefully. Examples of such errors are: Page 14, in paragraph [0066], 6ht line therein, it is noted that “via” should be rewritten as --using-- for idiomatic clarity. Page 41, in paragraph [0188], first line therein, it is noted that “an” should be rewritten as --the-- for idiomatic clarity. 
The disclosure is objected to because of the following informalities found in the substitute specification: Page 32, in paragraph [0155], 4th line therein, note that “of” should be rewritten as --on-- for idiomatic clarity and note that it is unclear whether waveguide (2’) would be properly associated with “Figure 7”, respectively and thus appropriate clarification. Page 33, in paragraph [0161], second line therein, note that the recitation of “jack 1’ is shown in Figure 1” does not appear to be an accurate characterization, especially since Figure 1 does not depict a label (1’) therein and thus appropriate clarification is needed. Page 33, in paragraph [0164], 4th line therein, it is noted that “1.1.” should be rewritten as --1.1-- for idiomatic clarity. Page 34, in paragraph [0166], third line therein, note that --as schematically shown in Figs. 7 and 8-- should be inserted after “2” for an appropriate characterization; 4th line therein, note that the recitation of “in Fig.s 7, 8 and 9” should be rewritten as --in Fig. 9-- for an appropriate characterization; 6th line therein, note that --with respect to Fig. 7-- should be inserted after “below” for an appropriate characterization. Page 35, in paragraph [0169], third line therein, note that the recitation of “direction 9 of the waveguide plug 7” does not appear to be an accurate [0176], 4th line therein; page 38, in paragraph [0181], third line therein; page 39, in paragraph [0183], 4th line therein: note that the reference to label (2) are respectively vague in meaning, especially since those reference labels do not appear in any of Figs 2-4, and this appropriate clarification is needed. Page 41, in paragraph [0189], 11th line therein, note that the recitation of “base 1.1 of the housing 1.1, 1.6” is vague in meaning and thus appropriate clarification is needed. Page 42, in paragraph [0190], 9th line therein, note that reference label (3) is vague in meaning, especially since that reference label do not appear in Fig. 3 and thus appropriate clarification is needed. Page 4, in paragraph [0191], 12th line therein, note that the recitation of “as the structure having the at least one electrical conductor” should be rewritten as --as the “structure having the at least one electrical conductor”-- for an appropriate characterization. Page 43, in paragraph [0192], 6th line therein, note that the recitation of “waveguide 2” does not appear in “Fig. 5” and thus appropriate clarification is needed. Page 43, in paragraph [0195], second line therein, note that the reference to “Figure 6” for the “plug connector 1” is vague in meaning, especially since no such feature appears in Fig. 6 and thus appropriate clarification is needed. Page 46, in paragraph [0200], 5th line therein, note that the recitation of “second plug connector” being designated as (1 1’) is vague in meaning and thus appropriate clarification is needed. Page 47, in paragraph [0207], note that reference label (2) is vague in meaning, especially since those reference labels do not appear in Fig. 9 and thus appropriate clarification is needed.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 15, line 8, note that the recitation of “each have having” is vague in meaning and should be rewritten for an appropriate characterization.
The following claims have been found objectionable for reasons set forth below:
In claim 6, line 2, note that a --,-- should be inserted after “integrated circuit” for grammatical clarity.
In claim 12, line 2, it is noted that “via” has been rewritten as --using-- for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 11, 12; 13, 14; 15-17; 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Okada (of record). 
Okada (i.e. FIGS. 1B, 2A, 2B) discloses a data transmission system, comprising: a first processing unit (e.g. sender (10) in FIG. 1B); a second processing unit (e.g. a receiver (20) in FIG. 1B); a waveguide (i.e. dielectric waveguide cable 30) electromagnetically coupled between the first processing unit (10) and the second processing unit (20) to propagate electromagnetic waves there along; a converting device including at least one electrical conductor (i.e. feeder .
1 March 2021 have been fully considered but they are not persuasive.
Regarding the objections to the specification, it should be noted that although the majority of objections to the specification have been addressed by the response, certain objections to the specification remain outstanding and thus those objection need to addressed by applicants’ in the next response.
Regarding the issues of indefiniteness under 35 USC 112, paragraph (b), applicants’ response has addressed the majority of those issues. However, certain other paragraph 112(b) issues remain outstanding and thus should be addressed in the next response.
Regarding the prior art rejections, applicants’ have generally asserted that none of the prior art does not disclose a signal converter and an antenna arrangement that are both disclosed in the housing and that the prior art of record utilizes the same feature to characterize two distinct features and therefore such interpretations are not a broadest reasonable interpretation.
First, the examiner points out that the prior art rejections based on the Martineau et al and the Herbsommer et al references have been overcome and thus those grounds of rejection have been withdrawn. However, contrary to applicants’ assertions, the Okada reference does indeed disclose that both the signal converter and the antenna arrangement are indeed disposed within the housing as well as describing that the electrical signal lines (i.e. 61A, 61B) and the antenna arrangement (i.e. 43) are indeed separate and distinct features, as described in the above prior art rejection, which has been interpreted by the examiner under a broadest reasonable interpretation of the Okada reference.
s 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20; 21 are allowable over the prior art of record in view of previously indicated allowable subject matter being respectively incorporated into these claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee